DETAILED ACTION
 
                                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                  Response to Preliminary Amendment
Claims 13 and 19-22 have been cancelled; claims 8-11 and 14-15 have been amended; and claims 1-12, 14-18, and 23-25 are currently pending. 

                                    Information Disclosure Statement
	The information disclosure statement filed on 01/16/2020 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Illingworth (US 2004/0032315 A1, hereinafter “Illingworth”) in view of Sugawara et al. (JP 2004319875 A, hereinafter “Sugawara”).

In regards to claim 1, Illingworth discloses (See, for example, annotated Fig. 4 below) an integrated circuit (IC) structure, comprising: 
an air gap (AG) having a first wall (wall on the side of 411) and an opposite second wall (wall on the side of 412); and 
a magnetic assembly (403, 404) in the air gap (AG), 
wherein the magnetic assembly (403, 404) is in contact with a beam (405, 406) that extends at least between the first wall and the second wall.

Illingworth is silent about the preamble an integrated circuit (IC) structure. 

	However, Sugawara while disclosing inductor teaches (see, for example, Fig. 1) an integrated circuit (IC) (See, for example, 1) including an inductor (2). 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the integrated circuit of Sugawara in Illingworth because this would help provide multilayer substrate with reduced weight and size having component for electrical power transformation on the multilayer substrate freely. 

In regards to claim 16, Illingworth discloses (See, for example, annotated Fig. 4 below) an integrated circuit (IC) structure, comprising: 
an inductor (401, 402); and 
a magnetic core (403, 404) in an interior of the inductor (inductor windings, 403, 404), 
wherein the magnetic core (403, 404) is movable perpendicular to a plane of the inductor (inductor windings, 403, 404).

Illingworth is silent about the preamble an integrated circuit (IC) structure. 

	However, Sugawara while disclosing inductor teaches (see, for example, Fig. 1) an integrated circuit (IC) (See, for example, 1) including an inductor (2). 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the integrated circuit of Sugawara in Illingworth because this would help provide multilayer substrate with reduced weight and size having component for electrical power transformation on the multilayer substrate freely. 

In regards to claim 2, Illingworth discloses (See, for example, annotated Fig. 4 below) the magnetic assembly (403, 404) is on a top surface of the beam (405).

In regards to claim 3, Illingworth discloses (See, for example, annotated Fig. 4 below) the magnetic assembly (403, 404) is in a same plane (right where they touch each other) as the beam (405).

In regards to claim 4, Illingworth as modified above discloses (See, for example, annotated Fig. 4 below) that the air gap (AG) extends around the beam (405, 406).

In regards to claim 10, Illingworth as modified above discloses (See, for example, annotated Fig. 4 below, Illingworth) an inductor (401, 402) extending around the air gap (AG).

In regards to claim 11, Illingworth as modified above discloses (See, for example, annotated Fig. 4 below, Illingworth) the magnetic assembly (403, 404) includes alternating layers of magnetic material and layers of dielectric material (See, for example, claims 4 and 5). 

In regards to claim 12, Illingworth as modified above discloses all limitations of claim 11 above except that an individual layer of magnetic material has a thickness between 100 nanometers and 400 nanometers.
Notwithstanding, it would have been an obvious matter of design choice bounded by well known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   Furthermore, the specification contains no disclosure of either the critical nature of the claimed thickness range or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990). 

In regards to claim 17, Illingworth as modified above discloses (See, for example, annotated Fig. 4 below, Illingworth) the magnetic core (403, 404) is in an air gap (AG).

Claims 5-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Illingworth in view of Sugawara as applied to claim 1 above, and further in view of Kondo (JP 08-213245 A, hereinafter “Kondo”).

In regards to claim 5, Illingworth as modified above discloses all limitations of claim 1 except that the beam includes an electrode.
	Kondo while disclosing a variable inductance element teaches (See, for example, Fig. 1) the beam (2) includes an electrode (Signal lines 8, See, for example, Par [0019]). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Illingworth by Kondo because this would help provide power saving and compact variable inductance element which can adjust inductance with improved response by a simple electrical control. 
 
In regards to claim 6, Illingworth as modified above disclose all limitations of claim 1 except that the IC structure further comprising: 
a first electrode proximate to the first wall and in electrical contact with the beam; and 
a second electrode proximate to the second wall and in electrical contact with the beam.

Kondo discloses (See, for example, Fig. 1) a first electrode (5, top) proximate to the first wall (proximate to 1a) and in electrical contact with the beam (2); and a second electrode (5, bottom) proximate to the second wall (proximate to 1b) and in electrical contact with the beam (2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Illingworth by Kondo because this would help provide power saving and compact variable inductance element which can adjust inductance with improved response by a simple electrical control. 

In regards to claim 7, Illingworth as modified above discloses (See, for example, Fig. 1, Kondo) the beam (2) includes a piezoelectric material (See, for example, Par [0019]).

In regards to claim 18, Illingworth as modified above discloses all limitations of claim 16 except that the magnetic core is mechanically coupled to a beam, and the IC structure includes at least two electrodes to control movement of the beam.
	Kondo discloses (See, for example, Fig. 1) the magnetic core (1a, 1b) is mechanically coupled to a beam (2), and the IC structure includes at least two electrodes (5/8) to control movement of the beam (See, for example, Par [0019]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Illingworth by Kondo because this would help provide power saving and compact variable inductance element which can adjust inductance with improved response by a simple electrical control. 

Claims 8-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Illingworth in view of Sugawara as applied to claim 1 above, and further in view of Fleming et al. (USPN 5239744, hereinafter “Fleming”).


In regards to claims 8 and 9, Illingworth as modified above discloses all limitations of claim 1 except that the IC structure further comprising: a dielectric material between the beam and a floor of the air gap; and a dielectric material between the beam and a ceiling of the air gap.

	Fleming while disclosing magnetic components teaches (See, for example, Fig. 2) a dielectric material (202-207) between the beam (209) and a floor of the air gap (space below 211); and a dielectric material (202-207) between the beam (201) and a ceiling of the air gap (space above 218).

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Illingworth by Fleming because this would help reduce cracking and magnetic degradation. 

In regards to claims 14 and 15, Illingworth as modified above discloses all limitations of claim 1 except that the first and second walls include a dielectric material; and the beam includes an organic polymer, a silicone, polydimethylsiloxane, or silicon oxide.

	Fleming discloses (See, for example, Fig. 2) the first and second walls (202-207) include a dielectric material (See, for example, Col. 2 lines 37-40); and the beam (201/209) includes an organic polymer (See, for example, Col. 3 lines 4-10, lines 15-24, ), a silicone, polydimethylsiloxane, or silicon oxide.

 Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Illingworth by Fleming because this would help reduce cracking and magnetic degradation. 

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara in view of Illingworth. 

In regards to claim 23, Sugawara discloses (See, for example, Figs. 1 and 2) a computing device, comprising: 
a die including an inductor (winding, 12), 
a magnetic core (10); and 
a circuit board (3), 
wherein the die is coupled to the circuit board (3).
Sugawara fails to explicitly teach that a die includes an air gap in an interior of an inductor, wherein the magnetic core is in the air gap.
Illingworth discloses (See, for example, annotated Fig. 4 below) a die (variable inductor, 400) includes an air gap (AG) in an interior of an inductor (windings, 401, 402), wherein the magnetic core (403, 404) is in the air gap (AG).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Sugawara by Illingworth because this would help the inductor to automatically limit current in an overload condition without requiring external control, and the inductor can automatically reset when the overload condition is removed. 

In regards to claim 24, Sugawara as modified above discloses (See, for example, Figs. 1 and 2, Sugawara) the inductor (12) is in a metallization stack (3) of the die.

In regards to claim 25, Sugawara as modified above discloses (See, for example, Figs. 1 and 2, Sugawara) the die is a radio frequency communication die (See, for example, Pars [0002] and [0027]). 



    PNG
    media_image1.png
    358
    639
    media_image1.png
    Greyscale

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893